United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk


                                 No. 06-30693
                              Conference Calendar



TINA EMERSON

                                            Plaintiff-Appellant

v.

THE STATE OF LOUISIANA
                                            Defendant-Appellee


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:06-CV-2133


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Tina Emerson is appealing the district court’s dismissal of her pro se civil
rights complaint as frivolous and for failure to state a claim. Emerson argues
that she was illegally convicted of a crime against nature and that her prior civil
rights complaint challenging that conviction was improperly dismissed under
Heck v. Humphrey, 512 U.S. 477 (1994).



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-30693

      The district court determined that Emerson had brought the claims raised
in the instant complaint in her former civil rights complaint that was dismissed.
The district court noted that Emerson acknowledged that her conviction had not
been overturned or otherwise invalidated and, thus, she had not complied with
Heck. In dismissing the complaint, the district court determined that Emerson
was bound by the judgment in the earlier case.
      Emerson continues to complain about the invalidity of her conviction and
the dismissal of her first civil rights suit but has not challenged the district
court’s basis for dismissing the instant complaint. Arguments must be properly
briefed in order to be preserved for appeal. Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). Therefore, Emerson has abandoned the dispositive issue
on appeal. Id. Emerson’s appeal is without arguable merit and, thus, is
dismissed as frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983); 5TH CIR. R. 42.2.
      Emerson is cautioned that any future frivolous or repetitive filings in this
court or any court subject to this court’s jurisdiction may subject her to
sanctions.
      Emerson’s motions to supplement the record, for appointment of counsel,
and to dismiss the registry requirement are denied.
      APPEAL DISMISSED; SANCTION WARNING ISSUED; MOTIONS
DENIED.




                                        2